Citation Nr: 9917371	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1962 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1989 and September 1989.  The case was remanded in 
March 1996.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A stressor has not been otherwise confirmed.

3.  Post-traumatic stress disorder due to service has not 
been shown.

4.  An acquired psychiatric disorder did not have its onset 
during active duty, or within a year of discharge.  

5.  An acquired psychiatric disorder is not proximately due 
to or the result of, or aggravated by, a service-connected 
disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  An acquired psychiatric disability is not secondary to a 
service-connected disability.  38 U.S.C.A. §  5107; 38 C.F.R. 
§ 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Cohen v. Brown, 10 Vet.App. 128 (1997); Murphy 
v. Derwinski, 1 Vet.App. 78 (1991).  The relevant facts have 
been properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  Id.  In this regard, VA has requested records 
from all claimed treatment providers, and the veteran has 
submitted medical evidence stating that he is not to undergo 
any additional VA psychiatric examinations, as the stress is 
detrimental to his mental health, and, in a statement 
presented to the examiner on a VA examination in September 
1996, the veteran stated that he declined to submit 
corroborating evidence as to his stressors.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 190, 
193 (1991).  

In addition, according to a December 1997 letter from R. 
Elmore, Jr., Ph.D., the veteran has been found to be disabled 
by the Social Security Administration (SSA).  The SSA's 
decision and the medical records relied upon in making that 
decision have not been associated with the veteran's claims 
folder.  However, the Board has concluded that these records 
would be unlikely to show disability prior to 1989, inasmuch 
as the veteran was employed until March 1989.  Consequently, 
the records would be unlikely to demonstrate a nexus to 
service.  There is no need to obtain records in situations 
where it is not indicated how the records would be useful to 
the claim, and the veteran has not indicated that such 
records include medical opinions establishing his claimed 
disabilities as having an inservice nexus.  See Holoway v. 
Brown, 4 Vet.App. 454 (1993).

PTSD

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  For PTSD, it is further provided that:

Service connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence that 
the claimed inservice stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed inservice stressor. If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed inservice stressor.  

38 C.F.R. § 3.304(f) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court") has held that these 
provisions, as well as prior Court decisions, require the 
presence of three elements, to establish service connection 
for PTSD:  (1) a current, clear medical diagnosis of PTSD; 
(2) credible evidence of the occurrence of an inservice 
stressor; and (3) medical evidence of a nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet.App. 128, 138 (1997).  

As to the first element, the claims file includes numerous 
evaluation reports, hospital summaries, outpatient treatment 
records, and letters and completed forms from health care 
providers, showing a diagnosis of PTSD, from June 1989 to 
December 1997.  Thus, that element is satisfied.  Regarding 
the third element, several of the post-service medical 
records attribute a diagnosis of PTSD to specific inservice 
stressors.  Since the Court has indicated that a 
determination as to the existence of a stressor and a nexus 
to a current diagnosis must be ascertained for each claimed 
stressor (see Cohen), this element will be discussed below, 
in connection with the second element, the occurrence of a 
stressor.  

As to the remaining element, credible evidence of an 
inservice stressor, the Court has held that, pursuant to 
38 U.S.C.A. § 1154(b), a different standard of proof must be 
applied to establish the presence of a stressor, depending 
upon whether or not the veteran "engaged in combat with the 
enemy."  Cohen; Zarycki v. Brown, 6 Vet.App. 91 (1993).  If 
the veteran engaged in combat, and the claimed stressor is 
related to such combat, the veteran's statement will be 
sufficient to establish the existence of the stressor, if 
consistent with the circumstances, conditions or hardships of 
such service.  Cohen, at 146-147.  However, clear and 
convincing evidence that the event did not occur will rebut 
the presumption.  Id.  For non-combat stressors, a veteran's 
lay testimony, alone, is insufficient to establish the 
occurrence of the stressor, and must be corroborated by 
"credible supporting evidence."  Gaines v. West, 11 
Vet.App. 353 (1998); Cohen; West; 38 C.F.R. § 3.304(f) 
(1998).  Thus, it must first be determined whether the 
veteran engaged in combat.

A determination as to combat status is based on recognized 
military citations or other supportive evidence, such as a 
plane crash.  West v. Brown, 7 Vet.App. 70, 76 (1994).  The 
service department information includes Navy personnel 
records which show that the veteran was awarded the National 
Defense Service Medal, the Armed Forces Expeditionary Medal 
(Vietnam) and the Vietnam Campaign Ribbon.  None of these 
specifically denote combat participation.  The veteran was 
assigned to the U.S.S. Princeton LPH-5 (hereinafter, 
"Princeton") from January 1964 to August 1965, and the 
United States Army and Joint Services Environmental Support 
Group (ESG) (currently, the U. S. Armed Services Center for 
Research of Unit Records (USACRUR)), in June 1990, verified 
that the Princeton was involved in combat operations with the 
Marines during 1964.  They were unable to verify any specific 
events involving the veteran.  

Command histories of the Princeton, included with the ESG 
report, noted that the Princeton had been converted as an 
amphibious assault carrier in March 1959.  Now that she was 
"capable of transporting a battalion landing team and 
carrying helicopters in place of planes, Princeton's mission 
became that of vertical envelopment-the landing of Marines 
behind enemy beach fortifications and providing logistics and 
medical support as they attack. . ."  The Princeton returned 
to Vietnam in October 1964, and combat operations, 
interrupted in November for flood relief work, continued into 
1965, culminating in May off Chu Lai as she carried out 
vertical envelopment for the first time in combat.  She 
returned to Long Beach after that, at which point the 
veteran's association with her ended.  

A more detailed history of the Princeton described her 
participation in special operations off the coast of South 
Vietnam during an 8-month period beginning September 16, 
1964.  In November 1964, the Princeton proceeded to South 
Vietnam from Hong Kong for a week-long "helo-lift" 
operation of supplies to refugees of flooding, which "would 
have been a complete success were it not for the unfortunate 
loss of two lives."  Marines Cpl. Slack and L/Cpl. Nipper 
lost their lives when their helicopter ditched at sea shortly 
after take-off.  In December 1964, the ship rested in Subic 
Bay, but had to return to the operating line off the coast of 
Vietnam.  In March there were record aircraft landings, 
including helicopters, on the flight deck.  Less than two 
months later, Princeton participated in landings at Chu Lai 
by off-loading embarked Marines and combat cargo while 
employing the concept of vertical envelopment for the first 
time in Vietnam.  This was the largest amphibious operation 
since Korea.  She then returned to Long Beach.  

A February 1994 letter from the Naval Historical Center noted 
that deck logs for the Princeton from November 1, 1964, 
through May 31, 1965, showed that in November 1964, a 
helicopter crashed and sank.  No mention was found of a 
working party that left the ship, was shelled, and resulted 
in casualties.  The deck log for the day of the crash was 
attached, and showed that a helicopter had crashed into the 
sea off the port beam, and that two deaths had resulted, Cpl. 
Slack and Lcpl. Nipper.  

Thus, although the Princeton was noted to have participated 
in combat operations, there is no evidence that the veteran 
was directly involved.  His occupational specialty at that 
time was an aircraft electrician.  He did not gain flight 
status until 1967.  The records of the Princeton during the 
pertinent time period show her in a position of operational 
support, providing a base from which Marines, as well as 
combat cargo, were transported to the shore.  The service 
department evidence does not verify the veteran's combat 
participation, nor is there any verification for his 
assertion that he was assigned to the Marines for six months.  
Further, there is no other supportive evidence that the 
veteran participated in combat.  See West.  Although a 
helicopter crash occurred at sea while the veteran was aboard 
the Princeton, there is no evidence in support of any 
involvement on the part of the veteran in that incident.  
Moreover, that crash was not directly combat related, but 
took place during a humanitarian airlift of food and supplies 
to a flood-stricken area.  Accordingly, we find that the 
veteran did not engage in combat with the enemy, and, as a 
result, claimed stressors must be corroborated by credible 
supporting evidence.  

The service medical records do not show any psychiatric 
complaints or abnormalities in service.  Subsequent to 
service, the veteran was hospitalized from January to 
February, 1985, in a VA facility for a lumbar spine 
laminectomy of L5, and fusion of L4-S2.  During this 
hospitalization, he experienced some psychological problems, 
including tearfulness and anxiety, which required counseling.  
He described a helicopter crash that occurred four years 
earlier.  The veteran's wife was informed of the symptoms, 
and she stated that it had happened in the past after a 
helicopter crash in California, and that the veteran had also 
had nightmares and flashbacks about Vietnam.  However, the 
following day, she stated that a similar incident had 
occurred after his last back surgery, which had been 
attributed to Percocet.  It was noted that he did not fit the 
criteria for PTSD.  On the discharge summary, no psychiatric 
diagnosis was noted, and the problems were attributed to 
apparent difficulty adjusting to the requirement of being 
supine for at least two to three weeks postoperatively, 
improved with counseling.  Thus, the helicopter crash in 
service reported by the veteran's wife did not result in a 
diagnosis of PTSD, and the following day, she indicated a 
different source of the veteran's previous symptoms.  

On a VA orthopedic examination in September 1986, the veteran 
stated that he had sustained a number of back strains in 
service, culminating with a severe strain in 1981, when he 
lifted a helicopter rotorblade, which had necessitated a 
laminectomy.  On a February 1988 orthopedic examination, he 
described two "sharp" landings in service, in which he 
sustained concussions, and injured his back, while stationed 
in San Diego in 1980 or 1981.  He had also injured the lumbar 
spine in an automobile accident in February 1988.  The 
veteran's first psychiatric hospitalization occurred in March 
1989.  He complained of feeling anxious and depressed, and 
complained of work, family and other pressures.  The 
diagnosis was adjustment disorder with mixed emotional 
features.  

He was again hospitalized later that month in a VA facility, 
until June 1989; during this hospitalization, PTSD was 
diagnosed, based on both inservice and current stressors.  A 
highly pressured and stressful work environment, together 
with family stressors, had precipitated the hospitalization.  
During the hospitalization, the veteran related that while in 
the Navy, in 1970, he had briefly landed in Vietnam, for 
about 48 hours, during which time he had seen quite a bit of 
combat and quite a bit of suffering.  In addition, while on 
board ship, he had been subject to some brutal treatment at 
the hands of his fellow sailors.  PTSD was diagnosed, and it 
was felt that the veteran needed more exploration regarding 
his Vietnam experiences.  The inservice stressors reported at 
this time, combat exposure in Vietnam, and brutal treatment 
onboard ship, will be discussed in connection with more 
detailed descriptions provided in later reports.  

A hospitalization in July 1989 in a VA Medical Center (VAMC), 
to help the veteran cope with the stresses at home, did not 
include a diagnosis of PTSD.  He was again hospitalized in 
September 1989 for a planned admission, at which time he was 
adamant that he would never be able to work again.  Although 
PTSD was not diagnosed, he complained of flashbacks, which 
consisted of a combination of his boss from his previous job 
and his Vietnam experiences.  He reportedly had been in 
active combat for two weeks.  The final diagnoses were 
generalized anxiety disorder associated with flashbacks and 
depression and narcissistic personality.  

His next VA hospitalization was from October to December, 
1989, which resulted in a final pertinent diagnosis PTSD, 
with a dependent personality disorder to be ruled out.  In 
addition to several current stressors, the veteran described 
inservice stressors.  He stated that he had been connected 
with a company at Chu-Lai from January 1963 through June 
1964, while on the Princeton.  One of his duties had been as 
the master-at-arms in charge of law and order.  There were 
several race riots, during one of which he was tied with a 
rope around his legs and lowered overboard into the water 
while the ship was moving.  After nearly drowning, he was 
hauled aboard and severely beaten by the crew.  However, 
there is no evidence corroborating this account; the history 
of the ship is silent as to this event, or any of the other 
several race riots that the veteran states occurred during 
the time he was stationed aboard the Princeton.  Likewise, 
there is no corroboration or explanation for his claimed 
assignment as "master-at-arms in charge of law and order," 
when his occupational specialty involved aircraft repair.  
Consequently, this non-combat stressor has not been 
corroborated, and the veteran's own testimony alone is 
insufficient to establish the occurrence of the stressor.  
Gaines; Cohen; West; 38 C.F.R. § 3.304(f) (1998).  

During the hospitalization, he also reported an incident in 
which he was stranded in a "mike" boat on the beach in 
Vietnam for two days under mortar fire with no weapon.  
Several helicopter rescue attempts failed and two of his 
comrades died from head wounds.  The veteran essentially 
broke down as a result, and after his rescue, he was flown 
ashore for perimeter duty, during which time he was 
repeatedly harassed and ridiculed by the gunnery sergeant due 
to his behavior in the "mike" boat incident.  He also 
witnessed this sergeant "wipe out" a village of 
approximately 40 people; he himself fired into the village as 
well. 

In a sworn statement dated in October 1989, the veteran 
elaborated upon the circumstances surrounding these events.  
He related that he had been temporarily assigned to the 
Marines for liaison work while assigned to the Princeton, at 
Chu-Lai.  He saw several fellow Marines killed during this 
time.  He related that his assignment ashore for perimeter 
duty, during which time the gunnery sergeant massacred a 
village, lasted for several days.  In a statement received in 
November 1991, he provided additional elaboration, explaining 
that he had been temporarily assigned to a "mike" boat 
detail to deliver temporary runway surfacing to the Chu Lai 
airfield site, and that on the way, the boat was hit with a 
blast and two Marines aboard were killed.  He stated that he 
could not remember how he got back to the ship.  While on the 
beach, he stated they were firing into the jungle, and a 
sergeant killed some farmers and water buffalo.  

Again, however, there is no evidence to corroborate this 
recitation of events.  In February 1994, the Naval Historical 
Center wrote that deck logs for the Princeton from November 
1, 1964, through May 31, 1965, did not contain any mention of 
a working party that left the ship, was shelled, and resulted 
in casualties.  Similarly, the June 1990 ESG report noted 
that they had been unable to verify that the veteran had been 
stranded in a "mike" boat on a beach for two days without 
weapons.  The command histories of the ship likewise 
contained no mention of the incident.  According to an April 
1990, report of contact between the veteran and a veteran's 
service officer, the veteran stated that the names of the two 
Marines who had been killed in the "mike" boat incident he 
had previously described were [D.] Nipper and [R.] Slack.  
However, as will be discussed below, these individuals were 
in fact killed in a helicopter crash.  Thus, there is no 
corroboration that the veteran was stranded on a beach under 
mortar attack for two days, while two of his fellow 
servicemen were killed, that he was subsequently harassed by 
a sergeant, that he witnessed a massacre, or of his own 
participation in such an event.  As we have discussed, the 
available service department evidence indicates that Marines 
participated in the landings, and there is no evidence to 
support the veteran's temporary assignment to the Marines.  
The veteran's combat participation has not been shown.  As a 
result, none of these stressors has been sufficiently 
corroborated, such as to establish the existence of the 
stressor.  Gaines; Cohen; West; 38 C.F.R. § 3.304(f) (1998).  

According to several evaluation reports from J. Cardell, 
Psy.D., he treated the veteran beginning in November 1990, 
and continuing through at least June 1997.  Both the 
veteran's Vietnam and prior employment stressors were noted 
to have affected his psychiatric condition.  The veteran had 
experienced a number of inservice stressors, but he had 
suppressed his feelings, and it was not until years later, 
during his stressful job as a marketing development engineer, 
at the same time his mother died, that the stressors flooded 
his consciousness.  The diagnoses were PTSD and mixed bipolar 
disorder.  Axis IV, psychosocial stressors were noted to be 
multiple physical problems and operations, and flashbacks and 
intrusive memories of his Vietnam experiences. 

The stressors specifically noted by Dr. Cardell included the 
veteran having been stranded in a "mike" boat for two days 
without weapons, while many of his comrades died around him, 
the claimed race riot aboard the Princeton, during which he 
was beaten, tied, and suspended over the side of the ship, 
and his ridicule by a sergeant for breaking under the 
stressors.  As discussed above, none of these stressors has 
been corroborated.  The veteran also stated that he had been 
shot down in a helicopter while in Vietnam, injuring his back 
and right ankle.  Again, there is no corroboration that the 
veteran was ever in a helicopter over Vietnam; his flight 
status did not begin until 1967.  He also claims that he saw 
many dead men returned to the ship in plastic bags and 
witnessed their burials at sea; these claims are also 
uncorroborated.  

After his departure from Vietnam, he reportedly saw two 
fellow aircrewmen killed in the crash of an aircraft in the 
St. Johns River in May 1969.  In support of this assertion, 
the veteran submitted an article dated May 22, 1969, from a 
publication of the Naval Air Station in Jacksonville, 
describing the salvage of a patrol plane which had crashed 
May 14.  The plane and its crew, attached to a squadron in 
Puerto Rico, were on an operational training flight at the 
time of the crash, and one passenger, a civilian, was killed 
in the crash; the other 10 men aboard the plane survived.  
However, there is no evidence that the veteran was in any way 
involved in this incident, including witnessing the accident.  
He also claimed that he had been aboard an aircraft which was 
fired upon by a SAM missile in the Mediterranean in the 
1970's; this event is also not corroborated.  Thus, none of 
the stressors reported in connection with Dr. Cardell's 
diagnosis of PTSD have been corroborated.  

In May 1991, the veteran was hospitalized in a VAMC.  As 
history, it was reported that he had been well until the mid 
1960's when his helicopter had been shot down in Vietnam 
resulting in a low back injury and chronic pain.  He had 
functioned well, without any psychiatric problems until a 
"breakdown" in 1989, precipitated by increasing stress at 
work and the death of his father.  The pertinent diagnoses 
were PTSD and mixed personality disorder.  As noted above, 
there is no evidence in corroboration of his claim that he 
had been in a helicopter which was shot down in Vietnam.

In November 1991, the veteran submitted a multi-page document 
detailing his claimed stressors.  He began by stating that 
his PTSD was not a "classic" case, but like "battered wife 
syndrome," was a result of many and varied terrible events.  
In addition to claimed stressors described above, the veteran 
related that during the period from 1962 to 1963, there had 
been an aircraft accident with a runaway jet engine while he 
was in back of it; his parka had been burned off of his body.  
While in Subic Bay, in 1964, he had witnessed a fight in 
which one Marine cut the ear off of a fellow Marine; the 
veteran was beaten at that time as well.  While in Cecil 
Field, Florida, from 1965 to 1967, he had seen a refueling 
tank hose cut from an airplane, badly injuring two sailors.  
He performed an electrical damage inspection on an aircraft 
that had hit a great blue heron in the summer of 1965; the 
cockpit had been torn apart and there was blood everywhere.  
In October 1968, he stated that he had "violently" fallen 
from an aircraft in Sicily, sustaining a hernia and 
lacerations for which he had to be airlifted for surgery.  He 
was aboard an aircraft during the summer of 1969, when due to 
some problem with the landing gear, they were forced to 
remain airborne for four to six hours before an emergency 
landing; he thought they were going to crash.  

In addition, he stated that he had seen a plane crash with 
eleven friends aboard, all of whom died, in the St. Johns 
River.  He received an electrical shock in August 1969 which 
knocked him unconscious.  In June 1971, he had seen and 
reported a missile that had fired at his patrol plane from a 
cruiser in the Mediterranean Sea, which required the pilot to 
take evasive action.  He had seen a helicopter taxi into a 
nest of other helicopters in 1981, while his helicopter was 
"taxiing" out for a mission; shrapnel flew at his 
helicopter, cutting into it.  He had witnessed another 
helicopter accident as well.  In April 1981, he and one other 
person had been ordered to lift a rotor blade; he injured his 
back, and was in bed and operated on for the next year.  In 
June 1982, he injured his back again in a precautionary 
landing.  

Although a crash in the St. Johns River has been verified, 
there is no evidence that the veteran was acquainted with any 
of the personnel aboard, who were based in Puerto Rico, and 
only one person, a civilian, was killed, rather than the 
eleven reported by the veteran at that time (although he 
subsequently revised this statement).  The veteran did have 
hernia surgery in October 1968; however, the service medical 
records report that the hernia was precipitated by a strain 
when the veteran was attempting to pull a wire while working 
on under wing rewiring.  The service medical records document 
that he injured his back lifting a rotor blade, although it 
was reported that five individuals, not two, had been lifting 
the blade.  The service evidence also contains a long-
standing history of back pain, although no aircraft accidents 
were implicated in the onset in the medical records.  None of 
the other events have been corroborated at all, by service 
department or other evidence.  Moreover, the fact that the 
contemporaneous documentation, particularly of the St. Johns 
River and hernia incidents, fails to support; indeed, appears 
to contradict many aspects of the veteran's reported history, 
does not lend general support to the veteran's overall 
credibility.  Additionally, the sufficiency of a stressor is 
a medical determination; hence, the veteran is not competent 
to state that any specific incident, or combination of 
incidents, meets the requirements of a "stressor" for 
purposes of diagnosing PTSD.  See, e.g., Cohen, West.  
 
In February 1992, the veteran was briefly hospitalized in 
Cape Canaveral Hospital following a suicide attempt.  On 
admission, it was reported that he had PTSD from the Vietnam 
war.  Among the observations noted was that the veteran was 
thought to be manipulative.  The discharge diagnoses were 
suicide attempt, depression, PTSD, and sleep apnea syndrome.  
However, no specific stressors were reported.  

In July 1992, the veteran underwent a VA psychiatric 
examination.  The veteran stated that of his 20 years of 
service, he had spent about six months in the Marines.  He 
had been in combat in Chu Lai.  He was not wounded, but had 
friends that were wounded and killed.  He stated that he 
began having nightmares and flashbacks in about 1982, but was 
not treated until his breakdown in March 1989.  The diagnosis 
was PTSD.  However, again, there is no corroborating evidence 
that he was assigned to the Marines, and combat participation 
has not been established. 

In July 1993, the veteran underwent an examination to address 
the issue of his competency.  Regarding his military 
experiences, he stated that he had been dangled by a rope 
from the side of his ship during a race riot, for several 
hours.  In addition, his boat was shelled by the Vietnamese, 
and he retaliated by killing several of them at the time.  
The diagnosis was PTSD.  However, the claimed incident 
involving the race riot has been previously discussed.  The 
service department evidence, particularly the Princeton 
command histories, does not show that the ship was shelled 
during the time the veteran was aboard.  

In May 1995, the veteran was hospitalized in Wuesthoff 
Memorial Hospital, complaining of suicidal thoughts.  
Historically, it was reported that he had been having 
flashbacks concerning his years in service on his first post-
military job.  On an admission psychiatric history, it was 
noted that he had apparently suffered a trauma at work, and 
was on Workman's compensation, but continued to experience 
nightmares and flashbacks for the past six years related to 
his job.  No more specific information regarding stressors 
was reported.  It was reported that the veteran had many 
friends, and enjoyed boating and golfing.  Diagnoses noted 
during this hospitalization were bipolar disorder mixed, 
obsessive-compulsive disorder, PTSD, and a personality 
disorder.  

A VA psychiatric examination was conducted in September 1996.  
The veteran brought a written statement to the examination, 
in which he described many of his current symptoms.  He also 
wrote that he refused to contact anyone who could 
substantiate his claim, because it would require reliving the 
events, and he had spent 32 years trying to forget these 
people.  He stated that he had been ordered by his treating 
physicians to get up and leave the examination if he became 
too upset; such circumstances in the past had led to 
hospitalizations.  There was a sense of impending 
decompensation conveyed during the examination.  

Regarding the stressors, the veteran related the previously 
described incident during which he had been suspended 
overboard by rioting crewmembers.  He also stated that he had 
seen many people, including his friends, who were killed and 
tossed over the side of the ship to be buried at sea.  He did 
not report any other stressors at that time, but the examiner 
reviewed the file, and noted several other stressors reported 
in earlier examinations and records.  These stressors, 
discussed above, consisted of mortar attacks on the ship, the 
incident in which he had been stranded on the beach for two 
days, and the plane crash at St. Johns River.  He also 
reported witnessing two planes crashing, killing all soldiers 
on board, including many of his friends.  The post-service 
job-related stressors were also noted.  The examiner felt 
some organic factor was suggested by the interview, which was 
not very clearly presented.  A Mississippi Scale for Combat 
Stress was suggestive of PTSD, and the diagnosis was PTSD; 
however, none of the stressors have been corroborated, and 
the veteran made clear his refusal to obtain any 
corroboration.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

The file contains numerous additional medical records dated 
from 1989 to 1997, which show a diagnosis of PTSD, as well as 
other psychiatric diagnoses, but which do not contain 
specific stressor accounts.  The most definite of these 
include a statement from L. Wolff, Ph.D., who wrote in July 
1997 that she had treated the veteran from January 1991 
through May 1992 for PTSD directly related to his experiences 
in Vietnam while on active duty in the Navy.  According to a 
December 1997 letter from R. Elmore, Jr., Ph.D., he had 
evaluated the veteran in September 1997, and the veteran's 
"symptoms and presenting problems [were] consistent with 
combat veterans severely traumatized during military 
service."  He met all the criteria for PTSD and major 
depression.  Additionally, numerous disability claim forms 
with attending physician's statements were received in 
December 1997, with diagnoses including major depression, 
PTSD, generalized anxiety disorder, bipolar disorder, and 
borderline personality disorder.  The stresses of the 
veteran's job and in Vietnam were noted to have contributed 
to his condition.  No more detail was provided, and it should 
be noted that combat, or the veteran's actual presence in 
Vietnam, rather than offshore, has not been verified.  

In a response to a supplemental statement of the case, the 
veteran, in August 1997, wrote that the individuals killed in 
a helicopter crash off the ship in Vietnam had been R. Slack 
and D. Nipper, and that he had frequently spoken with them on 
board ship.  He stated that to clear up confusion about the 
plane crashes he had witnessed in the military, he had 
witnessed a patrol plane crash into the St. Johns River in 
May 1969, and one of the crew members had died in the crash.  
He was in the air at the time and when he landed, they could 
see the tail section of the other plane sticking out of the 
river.  Both of these are significant departures from his 
earlier recitations of the same events and their impact on 
him, more than could be expected from simple clarification, 
and, as a result, more corroboration of the veteran's 
connection is required than his general proximity to the 
events.  Moreover, a medical nexus between the events as 
described at this time, rather than in their earlier forms, 
and PTSD is not of record.  

He further stated that he had been told that the records of 
the missile firing at his aircraft in the Mediterranean were 
classified.  In 1981, he inspected and downed a helicopter, 
but the maintenance chief overturned his decision and the 
cable broke, causing the helicopter to experience a violent 
hard landing.  In the summer of 1981, he was in a helicopter 
which made a hard landing, reinjuring his back.  Again, there 
is no corroboration of these events, or nexus to a diagnosis 
of PTSD.  

According to an undated latter from B. Smith, M.S.W., 
received in December 1997, the veteran had been participating 
in her Vietnam veteran's therapy group since 1989, and he was 
suffering from PTSD and depression as a result of military 
service.  He had experienced numerous stressors while serving 
in Vietnam from 1963 to 1965.  Most of these stressors were 
as described earlier by Dr. Cardell.  In addition, it was 
reported that the veteran had been sent ashore to build a 
runway for U.S. aircraft landing, and during that time came 
in contact frequently with sniper fire, and many were killed.  
The veteran witnessed many close friends being killed, and 
feared for his own life.  He was also inured while jumping 
out of a helicopter while on maneuvers in San Diego, and, a 
year later, was involved in a crash landing of a helicopter, 
in which he injured his back and right ankle.  Post-service 
stressors were also noted.  PTSD, due to Vietnam and the 
military, and major depression were diagnosed.  Although this 
is the only medical statement that explicitly includes non-
combat, military stressors as relating to the diagnosis of 
PTSD, none of the stressors have been corroborated.  

Thus, since the evidence does not show that the veteran 
engaged in combat with the enemy, and the presence of a 
stressor related to an inservice experience has not been 
corroborated by "credible supporting evidence," the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Gaines; Cohen; West; 38 C.F.R. 
§ 3.304(f) (1998).  Moreover, there is not an approximate 
balance of positive and negative evidence; consequently, 38 
U.S.C.A. § 5107(b) is not for application.  

Other psychiatric disability

The veteran also contends that his other diagnosed 
psychiatric disorders are due to service, and/or due to his 
service-connected disabilities.  The veteran is service-
connected for lumbar diskectomy, assigned a 40 percent 
rating, right ankle laxity, assigned a 10 percent rating, and 
noncompensably evaluated maxillary sinusitis, external 
hemorrhoids inguinal herniorrhaphy, and removal of bone from 
iliac crest.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
the disability is a psychosis, service connection may be 
established if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  

However, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered "competent."  Cohen, at 137; Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

As discussed above, the service medical records do not show 
any psychiatric complaints or abnormalities in service.  He 
was hospitalized for three weeks in December 1981, for 
conservative treatment of left radicular pain.  He had a 
history of low back pain, which had improved with treatment 
including epidural steroids to the extent that the veteran 
was able to run seven miles a day.  However, about four weeks 
earlier, he had reinjured his back in a fall in or across a 
bathtub.  The resulting back pain radiating down his left leg 
had remained constant since then.  The symptoms were 
partially resolved with the conservative treatment, and at 
the time of discharge, further plans were to be made after a 
computerized tomography (CT) scan was reviewed.  The CT scan 
was suggestive of a herniated nucleus pulposus of the left 
L5-S1 disc space, and he was admitted in January 1982 for a 
three-day hospitalization during which he underwent 
laminectomy and diskectomy of L5-S1 on the left.  The records 
of these hospitalizations did not indicate any psychological 
problems or episodes.  

The veteran was hospitalized in a VA facility for 26 days 
from January to February, 1985, for decompression and fusion, 
following intermittent exacerbations of low back pain which 
had been recurring since December 1983.  Two days after 
admission, he underwent a total L-5 laminectomy with 
bilateral medial facetectomies, L-1 foraminotomies, takedown 
of scarring of the left S-1 root, and fusion of L-4 to S-2 
with Harrington rod placement.  On about the sixth 
postoperative day, he was noted to be fearful and anxious, 
and experiencing flashbacks of a helicopter crash that had 
occurred four years earlier.  A psychiatric consultation was 
obtained.  In addition, a nurse spoke with the veteran's wife 
about the anxiety, and she stated it had happened in the past 
after his helicopter crash in California.  He would have 
nightmares and flashbacks about Vietnam.  He had also been on 
pain medications for about a year after his previous surgery, 
which he had difficulty discontinuing.  However, according to 
another note the following day, the veteran's wife recalled a 
similar incident following his last back surgery which had 
been thought to be secondary to Percocet.  It was noted that 
he did not fit the criteria for PTSD, and that mental status 
examination was normal.  According to the discharge summary, 
he had had psychological problems which had required 
psychiatric consult.  It was noted that he "seemed to have 
difficulty adjusting to the requirement of being supine for 
at least two to three weeks postoperatively."  Frequent 
counseling had seemed to be of some help, and there was no 
psychiatric diagnosis noted at discharge.  

The veteran's first psychiatric hospitalization, in March 
1989, was attributed to work, family and other pressures, and 
the diagnosis was adjustment disorder with mixed emotional 
features.  He was again hospitalized later that month in a VA 
facility, until June 1989.  He had a several week history of 
symptoms such as a depressed mood, marked anxiety, 
nightmares, and increasing suicidality, and escalating 
demands at his high pressure job, together with family 
stressors, had precipitated the hospitalization.  There was 
no previous psychiatric history except a brief episode of 
agitation following back surgery while he was on numerous 
medications.  A hospitalization in July 1989 in a VA Medical 
Center (VAMC), was a planned admission to help him cope with 
the stresses at home, which included family financial 
problems, and the diagnoses were major depression and 
dependent personality.  He was again hospitalized in 
September 1989 for a planned admission.  The veteran was 
adamant that he would never be able to work again.  The final 
diagnoses were generalized anxiety disorder associated with 
flashbacks and depression and narcissistic personality.  This 
evidence does not relate the onset of his psychiatric 
disorder to service, or to his service-connected back or 
ankle disorder.  

His next VA hospitalization was from October to December, 
1989, which resulted in a final pertinent diagnosis of PTSD, 
with a dependent personality disorder to be ruled out.  He 
was brought to the hospital due to several seizure-like 
episodes.  Since March 1989, he had been experiencing 
symptoms of dysphoria, anxiety, agitation, and irritability.  
He had erratic mood swings, and at times appeared disoriented 
and confused.  There had also been numerous episodes of the 
veteran collapsing with seizure-like episodes.  None of these 
symptoms had been present prior to March 1989.  He did not 
have any previous psychiatric history except for a brief 
episode of agitation while on numerous pain medications 
following back surgery.  He had chronic back pain, numbness 
in both legs, and right ankle instability, and it was noted 
that his PTSD and anxiety could exacerbate the orthopedic 
conditions; however, the converse was not stated.  

The veteran was again hospitalized in May 1990, complaining 
of back pain, ankle pain, feelings of depression, intrusive 
thoughts and flashbacks.  He had been deteriorating for a 
month.  There was a significant history for PTSD and 
dysthymia, and there was also severe regression consistent 
with a severe personalty disorder.  His regression improved 
significantly during the hospitalization.  The final 
diagnoses were PTSD, dysthymia and borderline personality 
disorder. 

In May 1991, the veteran was hospitalized in a VAMC.  As 
history, it was reported that he had been well until the mid 
1960's when his helicopter had been shot down in Vietnam 
resulting in a low back injury and chronic pain, radiating 
into both lower extremities.  He had undergone surgery in 
1985 with no significant change in symptoms, although his 
pain was fairly well controlled with Motrin.  He had 
functioned well, without any psychiatric problems until a 
"breakdown" in 1989, precipitated by increasing stress at 
work and the death of his father.  The pertinent diagnoses 
were PTSD and mixed personality disorder.  

In February 1992, the veteran was briefly hospitalized in 
Cape Canaveral Hospital following a suicide attempt.  On 
admission, it was reported that he had PTSD from the Vietnam 
war, although no specific stressors were reported.  The 
discharge diagnoses were suicide attempt, depression, PTSD, 
and sleep apnea syndrome.  

In May 1995, the veteran was hospitalized in Wuesthoff 
Memorial Hospital, complaining of suicidal thoughts.  
Historically, it was reported that he had been having 
flashbacks concerning his years in service and on his first 
post-military job.  On an admission psychiatric history, it 
was noted that he had apparently suffered a trauma at work, 
and was on Workman's compensation, but had continued to 
experience nightmares and flashbacks for the past six years 
related to his job.  No more specific information regarding 
stressors was reported.  It was reported that the veteran had 
many friends, and enjoyed boating and golfing.  According to 
a social history, the veteran had a history of suicidal 
ideation for the past six years due to trauma suffered at 
work; even to this date he had nightmares and flashbacks 
about that incident.  Reportedly the veteran had sprained his 
ankle playing golf in 1969, and since then, his right ankle 
had been very unstable.  He had had two major back 
operations; currently, he had two steel rods in his back, and 
had undergone fusion of his vertebrae.  After the veteran's 
nervous breakdown in 1988 [sic], for the next 18 months he 
had been in and out of hospitals with seizures and 
adjustments to medications.  He had been diagnosed with manic 
depression in 1994.  He was also being treated for PTSD.  The 
veteran had also been suffering from sleep apnea for the past 
five years.  He had been on various medications over the 
years, and had a long history of psychiatric treatment with 
periods of acute deterioration.  He had generally done well 
over the past several years but lately there had been 
evidence of increased decompensation.  Recently, he had been 
very depressed, concerned with his problems including 
finances and inability to organize his lifestyle. It also 
became apparent that he had been troubled with obsessional 
thinking involving hoarding, cleanliness and inability to 
complete tasks.  He was admitted due to suicidal ideation.  
Diagnoses noted during this hospitalization were bipolar 
disorder mixed, obsessive-compulsive disorder, PTSD, and a 
personality disorder.  

In addition to these hospitalizations, the file contains 
numerous examination reports, outpatient treatment records, 
and treatment summaries dated from 1989 to 1997, which 
reflect the veteran's psychiatric treatment throughout most 
of that time period, from many different providers with 
several diagnoses.  For example, received in December 1997 
were disability claim forms with eleven attending physician's 
statements, from eight different providers, containing 
various diagnoses of major depression, PTSD, generalized 
anxiety disorder, bipolar disorder, and/or 
borderline personality disorder.  The stresses of the 
veteran's job and in Vietnam noted, in almost all of these 
reports, to have contributed to his condition; no mention of 
a service-connected back or ankle disability as a 
contributing factor was noted.  

According to several items of correspondence from J. Cardell, 
Psy.D., dated from January 1991 to June 1997, he had been 
treating the veteran since November 1990 for PTSD and bipolar 
disorder.  The veteran's Vietnam and prior employment 
stressors were noted to have affected his psychiatric 
condition.  He was initially seen in November 1990 with 
agitation, depression, involuntary screaming, and a wish to 
end his chronic pain and mental anguish by suicide.  It was 
noted that a physician had eventually diagnosed the veteran' 
screaming episodes as a seizure disorder.  In a multiple page 
assessment, which included a detailed history as reported by 
the veteran of the Vietnam incidents described above, 
including the veteran's being shot down in a helicopter in 
Vietnam and sustaining injuries to his back and ankle, which 
had resulted in two Harrington steel rods in his back and the 
use of a walking cast for ankle instability.  However, he 
experienced no psychiatric problems until March 1989.  After 
his discharge from service, he had worked as a curriculum 
development analyst from September 1982 to January 1988, and 
as a marketing development engineer from June 1988 to March 
1989.  During this latter job, he came under tremendous job-
related stress with his immediate supervisor.  He also had 
other stressors including the death of his mother.  All of 
these stressors combined to cause a "breakdown" in March 
1989.  Dr. Cardell initially diagnosed PTSD and major 
depression, with Axis IV, psychosocial stressors, noted to be 
anxiety, stress and depression associated with his multiple 
physical problems and operations, and flashbacks and 
intrusive memories of his Vietnam experience.  His subsequent 
letters contained essentially the same information, except 
that the diagnosis of depression was changed to bipolar 
disorder.  In June 1997, he was also noted to be taking 
medication for seizure disorder, depression, obsessive-
compulsive disorder, Tourette's syndrome, and panic attacks.  

According to an undated latter from B. Smith, M.S.W., 
received in December 1997, the veteran had been participating 
in her Vietnam veteran's therapy group since 1989, and he was 
suffering from PTSD and depression as a result of military 
service.  However, she concluded by reporting diagnoses of 
PTSD due to Vietnam and the military, and major depression.  

The remainder of the records are, for the most part, 
consistent with the above reported history of a chronic 
psychiatric disability first shown in 1989, with 
precipitating events noted to be Vietnam and/or his previous 
job.  The evidence, however, is not entirely consistent as to 
the level of disability present, physical or psychiatric, or 
the manifestations.  For example, on a VA psychiatric 
examination in July 1992, the veteran reported that he spent 
the day staying inside, watching some television, but mostly 
doing nothing.  Occasionally he went out to the pool, and he 
went to his doctor's appointments.  On mental status 
examination, he was disoriented to time, thinking it was 
1993.  He had difficulty with calculations, his memory was 
vague, and his thoughts were concrete and tangential with 
persecutory ideation, self-referential ideation, and visual 
hallucinations.  The examiner concluded that the veteran was 
not competent to manage his own funds.  As a result of this 
examination, in December 1992, the veteran was found to be 
incompetent for VA purposes.  

The veteran was notified of this determination in February 
1993, and informed that a VA representative would be visiting 
him soon to determine whether appointment of a fiduciary was 
warranted.  This field examination was conducted at the 
veteran's home in March 1993, at which time the veteran was 
observed to be a "somewhat pleasant if deluded" individual.  
He and his wife indicated that the veteran was able to handle 
his own financial affairs with no problems.  The veteran 
stated that he golfed twice a week and liked to go fishing 
with his friends at least once a week.  Other than that he 
spent the majority of his time around the family home helping 
care for the home.  He indicated that he got along well with 
his old friends but had trouble making new ones.  He appeared 
to have a somewhat normal social life and had no interest in 
any vocational rehabilitation or industrial adjustment.  The 
veteran and his wife complained bitterly about the earlier VA 
examination.  The field examiner felt that the veteran should 
be found competent, and, following another examination, the 
veteran's competency was restored effective in July 1993.    

Such strikingly different impressions of the veteran's 
disability are by no means limited to these two evaluations.  
However, a private doctor, N. Barker, D.O., wrote, in January 
1997 that the veteran's condition was being detrimentally 
exacerbated by his frequent VA examinations, and he was "not 
to undergo any further in depth examinations because he is 
prone to violence and may become suicidal."  Consequently, 
an additional examination is not warranted.  

However, notwithstanding the severity of his service-
connected disabilities, the weight of the medical evidence is 
against a direct link between the onset of a psychiatric 
disorder and the veteran's service-connected disability.  In 
Dr. Cardell's report of his evaluations of the veteran, he 
diagnosed PTSD and bipolar disorder, with Axis IV, 
psychosocial stressors, noted to be anxiety, stress and 
depression associated with his multiple physical problems and 
operations, and flashbacks and intrusive memories of his 
Vietnam experience.  This statement must be weighed in the 
context of the examination as a whole, as well as the 
evidence in its entirety.  See Lee v. Brown, 10 Vet. App. 336 
(1997); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  In 
the context of Dr. Cardell's statements, his actual 
examination report, including findings, psychological test 
results and history, mention primarily his claimed military 
stressors, discussed above in connection with the PTSD claim, 
and his post-service job stressors; his pain is not mentioned 
as a precipitating factor in the development of a psychiatric 
disorder, nor was any physical disability mentioned in 
connection with treatment recommendations.  Moreover, as 
pointed out by Dr. Cardell, although the veteran's two back 
surgeries occurred in 1982 and 1985, he did not exhibit a 
psychiatric disorder until 1989.  There is no evidence that 
the veteran's back disorder became more symptomatic at that 
time.  The evidence of his physical limitations since the 
onset of a psychiatric disorder has varied considerably, 
ranging from opinions that he is totally disabled, to 
statements from the veteran that he is able to play golf 
frequently.  

Additionally, none of the other numerous treatment providers 
have related the onset or severity of the veteran's 
psychiatric disorders to any or all of his service-connected 
physical disorders.  The contemporaneous evidence of the 
onset of the psychiatric disability, which we find 
particularly probative, does not implicate a service-
connected physical disorder in the inception of a psychiatric 
disability.  Further, statements of medical causation must be 
specific and definite.  Perman v. Brown, 5 Vet.App. 237 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
Consequently, when taken as a whole, Dr. Cardell's vague 
statement is outweighed by the extensive records from 
numerous providers who do not confirm a connection to 
service-connected disability, either on the basis of direct 
causation, or of aggravation.  See Allen v. Brown, 7 Vet.App. 
439 (1995).  Accordingly, the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder, on the basis of direct service incurrence, or 
secondary incurrence or aggravation.

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disability.  Accordingly, the benefit of the doubt doctrine 
is not for application, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991). 


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

